Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel R. McClure on 4/21/2021.
The application has been amended as follows: 

1.  (Currently Amended) A method for programming a non-volatile memory in a programming operation, the non-volatile memory having a plurality of cells, 
providing at least one programming pulse to program cells of a page, wherein each of part of the cells storing data have at least 2 bits at least corresponding to a first page and a second page; 
providing at least one first program-verify pulse;
enabling a program-fail-reference signal when an original fail-bit number is more than a predetermined fail-bit value: and
providing at least one second program-verify pulse after enabling the program-fail-reference signal to obtain an over-counting fail-bit number, which is used to access whether the programming operation was successful.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the invention as recited in claim1 as follow:

Claim 1:
“providing at least one programming pulse to program cells of a page, wherein each of part of the cells storing data have at least 2 bits at least corresponding to a first page and a second page; 
providing at least one first program-verify pulse;
enabling a program-fail-reference signal when an original fail-bit number is more than a predetermined fail-bit value: and
providing at least one second program-verify pulse after enabling the program-fail-reference signal to obtain an over-counting fail-bit number, which is used to access whether the programming operation was successful”, in combination with the other limitation of the rejected based claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111